Case 1:21-cv-00153-MSM-PAS Document 1-7 Filed 04/06/21 Page 1 of 6 PageID #: 57




                               Exhibit 7
Case Number: PM-2021-00006
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00153-MSM-PAS
Submitted: 4/5/2021 9:22 AM
                                                    Document 1-7 Filed 04/06/21 Page 2 of 6 PageID #: 58
Envelope: 3037315
Reviewer: Zoila C.



               STATE OF RHODE ISLAND                                                         SUPERIOR COURT
               PROVIDENCE, SC

                                                       )
               PETER MUMMA, in his capacity as Chief )
               Executive Officer and President of the  )
               Board of Directors of Phoenix Houses of )
               New England, Inc.,                      )
                      Petitioner,                      )
                                                       )
               v.                                      )                     C.A. No. PM-2021-00006
                                                       )
               PHOENIX HOUSES OF NEW                   )
               ENGLAND, INC.,                          )
                      Respondent.                      )
                                                       )

                              EX PARTE EMERGENCY PETITION FOR INSTRUCTIONS

                      NOW COMES Jonathan N. Savage, Esq. (the “Special Master”), solely in his capacity as

               Permanent Non-Liquidating Special Master of Phoenix Houses of New England, Inc. (“Phoenix

               House”), and hereby moves, on an ex parte, emergency basis for an order authorizing the Special

               Master to file a lawsuit against the United States Small Business Administration (the “SBA”) and

               its Administrator, in her official capacity, in the United States District Court for the District of

               Rhode Island. In support hereof, the Special Master states as follows:

                      1.      Phoenix House is a substance use treatment organization, serving hundreds of

               people throughout New England.

                      2.      As the Court is aware, Phoenix House operates on thin margins; it is a nonprofit

               that relies heavily on grant funding and a consistent level of incoming census to its facilities.

                      3.      Recently, Phoenix House, by and through the Special Master, applied for a second

               draw under the Paycheck Protection Program (the “PPP”), which it has received in the amount of

               two million dollars (the “Second Draw Funds”).
Case Number: PM-2021-00006
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00153-MSM-PAS
Submitted: 4/5/2021 9:22 AM
                                                    Document 1-7 Filed 04/06/21 Page 3 of 6 PageID #: 59
Envelope: 3037315
Reviewer: Zoila C.



                      4.      The Second Draw Funds are currently held in a segregated bank account and have

               not been used for any purpose.

                      5.      The Special Master has, though his counsel, sought an advisory opinion from the

               SBA, through the Rhode Island District Office District Director, that Phoenix House was eligible

               to receive the Second Draw Funds and that it complied with PPP regulations and guidelines

               pertaining to its compliance with the requisite revenue reduction calculations.

                      6.      To date, despite the efforts of the Special Master, the SBA has yet to issue such an

               opinion.

                      7.      Unless and until there is a opinion or determination that Phoenix House was eligible

               to receive the Second Draw Funds, and therefore be eligible for loan forgiveness, the Special

               Master cannot approve or allow Phoenix House to access and use the Second Draw Funds. If it is

               later determined that Phoenix House was ineligible to receive the PPP loan, but the Second Draw

               Funds were used, it will have created a significant obligation on the part of the special mastership

               estate to the material detriment of Phoenix House’s creditors.

                      8.      Moreover, given the impact of COVID-19 on Phoenix House’s finances, it has

               become clear to the Special Master that absent access to the Second Draw Funds, Phoenix House

               will be unable to comply with the Court-approved Operating Plan, resulting in a likely conversion

               of this proceeding to a liquidation and the subsequent closure of Phoenix House’s programs.

                      9.      Absent approval as to Phoenix House’s eligibility under the PPP, the harm to the

               special mastership estate, to Phoenix House, and its creditors, employees, and clients, will be

               immense and irreparable.

                      10.     Although the SBA has, through the promulgation of several Interim Final Rules,

               determined that debtors in a bankruptcy proceeding ineligible for PPP loans, this proceeding is a



                                                                2
Case Number: PM-2021-00006
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00153-MSM-PAS
Submitted: 4/5/2021 9:22 AM
                                                    Document 1-7 Filed 04/06/21 Page 4 of 6 PageID #: 60
Envelope: 3037315
Reviewer: Zoila C.



               non-liquidating special mastership, overseen pursuant to this Court’s COVID-19 Business

               Recovery Plan.

                        11.   To date, there is nothing in the PPP legislation, the amendments thereto, or the

               SBA’s Interim Final Rules that prohibit operating entities, like Phoenix House, who enjoy the non-

               liquidating, equitable supervision of the Court, from being deemed ineligible for loan forgiveness.

                        12.   To prevent the irreparable harm to Phoenix House’s creditors, among others, it is

               necessary to seek a declaration that Phoenix House is not excluded from eligibility under the PPP

               solely due to its participation in the Rhode Island Superior Court’s COVID-19 Business Recovery

               Plan.1

                        13.   Accordingly, given the irreparable harm at stake in this matter, the filing of a

               lawsuit against the SBA and its agents seeking declaratory and injunctive relief as to Phoenix

               House’s eligibility under the PPP is, in the Special Master’s business judgment, in the best interest

               of the special mastership estate.

                        14.   In connection with the filing of that lawsuit, the Special Master also requests that

               the order entered on this Petition for Instructions amend Phoenix House’s Operating Plan to set

               forth the specific purposes for which the Second Draw Funds will be utilized. This will ensure a

               first layer of Court-supervision as to the use of the Second Draw Funds.

                        15.   Moreover, after the federal matter is opened in the United States District Court for

               the District of Rhode Island, the Special Master will request that such lawsuit remain open as an

               active matter, providing yet another layer of Court-supervision. In the federal matter, and

               throughout the course of this special mastership, the Special Master can report to the federal court,



               1
                In addition to the Special Master, the Business Recovery Plan’s Program Coordinator, W. Mark
               Russo, Esq., intends join in the federal lawsuit as the eligibility of operating entities in the COVID-
               19 Business Recovery Plan also have a stake in the outcome of the case.

                                                                 3
Case Number: PM-2021-00006
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00153-MSM-PAS
Submitted: 4/5/2021 9:22 AM
                                                     Document 1-7 Filed 04/06/21 Page 5 of 6 PageID #: 61
Envelope: 3037315
Reviewer: Zoila C.



               as well as the SBA in a federal forum, regarding the use of the Second Draw Funds. Thus, if a

               dispute arises as to use and forgiveness of those funds, the parties will have an efficient forum for

               resolution.

                      WHEREFORE, the Special Master respectfully requests that the Court enter an order:

                             1. Authorizing the Special Master, jointly with the COVID-19 Business Recovery

                                Plan’s Program Coordinator, to file an action in the United States District Court for

                                the District of Rhode Island against the SBA, its Administrator, and its

                                agents/employees, seeking (a) declaratory relief regarding Phoenix House’s

                                eligibility under the PPP and as to the forgiveness of Phoenix Houses’ second draw

                                under the PPP; (b) injunctive relief enjoining the SBA, its Administrator, and its

                                agents/employees from denying Phoenix House’s eligibility under the PPP and/or

                                deeming Phoenix House and its second draw under the PPP ineligible for

                                forgiveness; and (c) any related relief related to Second Draw Funds;

                             2. Amending the Court-approved Operating Plan to set forth the specific purposes for

                                which the Second Draw Funds will be utilized, pursuant to the language of the PPP;

                                and

                             3. Approving of all the acts and doings of the Special Master relative to this petition

                                for instructions.




                                                                  4
Case Number: PM-2021-00006
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00153-MSM-PAS
Submitted: 4/5/2021 9:22 AM
                                                    Document 1-7 Filed 04/06/21 Page 6 of 6 PageID #: 62
Envelope: 3037315
Reviewer: Zoila C.



                                                                  Jonathan N. Savage, Esq., solely in his
                                                                  capacity as Permanent Special Master of
                                                                  Phoenix Houses of New England, Inc.,
                                                                  By His Counsel,


                                                                  /s/ Christopher J. Fragomeni
                                                                  Christopher J. Fragomeni, Esq. (9476)
                                                                  Edward D. Pare III, Esq. (9698)
                                                                  Savage Law Partners, LLP
                                                                  39 Pike Street
                                                                  Providence, RI 02903
                                                                  Tel: (401) 238-8500
                                                                  Fax: (401) 648-674
                                                                  chris@savagelawpartners.com
                                                                  epare@savagelawpartners.com

               Dated: April 5, 2021




                                                              5
